As filed with the Securities and Exchange Commission on March 31, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE TO (Rule 13e-4) (Amendment No. 2) [TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF Sypris Solutions, Inc. (Name of Subject Company (Issuer) and Filing Person (Offeror)) Options to Purchase Common Stock, par value $0.01 per share (Title of Class of Securities) 871655106 (CUSIP Number of Class of Securities (Underlying Common Stock)) Jeffrey T. Gill President and Chief Executive
